Case 2:19-bk-56885               Doc 732       Filed 01/07/20 Entered 01/07/20 18:05:56                        Desc Main
                                              Document      Page 1 of 7



                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

                                                                     )
      In re:                                                         )   Chapter 11
                                                                     )
      MURRAY ENERGY HOLDINGS CO., et al., 1                          )   Case No. 19-56885 (JEH)
                                                                     )
                                                                     )   Judge John E. Hoffman, Jr.
                                                                     )
                                Debtors.                             )   (Jointly Administered)
                                                                     )

                               NOTICE OF AGENDA FOR HEARING ON
                             MATTERS SCHEDULED FO R JANUARY 9, 2020

      Time and Date of Hearing: January 9, 2020, at 10:00 a.m. (prevailing Eastern Time)

      Location of Hearing:               The Honorable John E. Hoffman, Jr.
                                         United States Bankruptcy Court for the Southern District of Ohio
                                         Courtroom A, 5th Floor, 170 North High Street, Columbus,
                                         Ohio 43215

           Any party who wishes to attend telephonically is required to make arrangements
                       through CourtSolutions by telephone (917-746-7476).

I.      UNCONTESTED MATTERS

  1.           Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Enter into and
               Perform Under the Stalking Horse Purchase Agreement, (II) Approving the Bidding
               Procedures in Connection with the Sale of all or Substantially all of the Debtors’ Assets,
               (III) Approving the Procedures for the Assumption and Assignment of Executory Contracts
               and Unexpired Leases, and (IV) Granting Related Relief [Docket No. 326].




  1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
        of their federal tax identification numbers is not provided herein. Such information may be obtained on the
        website of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location
        of Debtor Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address in these
        chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.



  KE 65876565
Case 2:19-bk-56885     Doc 732     Filed 01/07/20 Entered 01/07/20 18:05:56             Desc Main
                                  Document      Page 2 of 7



         Responses Received:

               A.     Informal comments from (i) the Official Committee of Unsecured Creditors
                      (the “UCC”), (ii) the United Mine Workers of America (the “UMWA”),
                      (iii) the UMWA 1974 Pension Plan and Trust, UMWA 1992 Benefit Plan,
                      UMWA 1993 Benefit Plan, and UMWA 1988 Cash Deferred Savings Plan,
                      (iv) CONSOL Energy Inc. and its affiliates, and (v) various federal and state
                      regulatory agencies.

               B.     Black Diamond Commercial Finance L.L.C.’s Objection to Debtors’
                      Motion for Entry of an Order (I) Authorizing the Debtors to Enter into and
                      Perform Under the Stalking Horse Purchase Agreement, (II) Approving the
                      Bidding Procedures in Connection with the Sale of all or Substantially all
                      of the Debtors’ Assets, (III) Approving the Procedures for the Assumption
                      and Assignment of Executory Contracts and Unexpired Leases, and
                      (IV) Granting Related Relief [Docket No. 699].

               C.     GLAS Trust Company LLC’s Reply in Support of Bidding Procedures
                      Motion [Docket No. 717].

               D.     Reply of Ad Hoc Group of Superpriority Lenders in Support of Debtors’
                      Motion for Entry of an Order (I) Authorizing the Debtors to Enter into and
                      Perform Under the Stalking Horse Purchase Agreement, (II) Approving the
                      Bidding Procedures in Connection with the Sale of All or Substantially All
                      of the Debtors’ Assets, (III) Approving the Procedures for the Assumption
                      and Assignment of Executory Contracts and Unexpired Leases, and
                      (IV) Granting Related Relief [Docket No. 718].

               E.     Debtors’ Reply in Support of Debtors’ Motion for Entry of an Order
                      (I) Authorizing the Debtors to Enter into and Perform Under the Stalking
                      Horse Purchase Agreement, (II) Approving the Bidding Procedures in
                      Connection with the Sale of All or Substantially All of the Debtors’ Assets,
                      (III) Approving the Procedures for the Assumption and Assignment of
                      Executory [Docket No. 719].

               F.     Statement of Official Committee of Unsecured Creditors Regarding
                      Bidding Procedures Motion [Docket No. 724].

         Related Documents:

               A.     Notice of Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors
                      to Enter into and Perform Under the Stalking Horse Purchase Agreement,
                      (II) Approving the Bidding Procedures in Connection with the Sale of all or
                      Substantially all of the Debtors’ Assets, (III) Approving the Procedures for
                      the Assumption and Assignment of Executory Contracts and Unexpired
                      Leases, and (IV) Granting Related Relief [Docket No. 327].

               B.     Certificate of Service of Motion and Notice [Docket No. 371].
                                                2
 KE 65876565
Case 2:19-bk-56885            Doc 732     Filed 01/07/20 Entered 01/07/20 18:05:56              Desc Main
                                         Document      Page 3 of 7



                   C.       Agreed Order Setting Deadline for filing Witness and Exhibit Lists Prior to
                            January 9, 2020 Hearing (Related to Docket No. 326) [Docket No. 727].

                   D.       Notice of Filing of Revised Proposed Order [Docket No. 731].

         Status:         This matter is going forward on an uncontested basis for purposes of
                         presenting the proposed form of order.

 2.      Debtors’ Motion for Entry of an Order (I) Setting Bar Dates for Submitting Proofs of
         Claim, (II) Approving Procedures for Submitting Proofs of Claim, (III) Approving Notice
         Thereof, and (IV) Granting Related Relief [Docket No. 676].

         Responses Received:

                   A.       Informal comments from the Office of the United States Trustee
                            (the “U.S. Trustee”), the UCC, the Department of Justice, ACE American
                            Insurance Company, and Federal Insurance Company.

         Related Documents:

                   A.       Notice of Debtors’ Motion for Entry of an Order (I) Setting Bar Dates for
                            Submitting Proofs of Claim, (II) Approving Procedures for Submitting
                            Proofs of Claim, (III) Approving Notice Thereof, and (IV) Granting Related
                            Relief [Docket No. 677].

                   B.       Certificate of Service of Motion and Notice [Docket No. 700].

                   C.       Certificate of No Objection Regarding Debtors’ Motion for Entry of an
                            Order (I) Setting Bar Dates for Submitting Proofs of Claim, (II) Approving
                            Procedures for Submitting Proofs of Claim, (III) Approving Notice Thereof,
                            and (IV) Granting Related Relief, and Notice of Filing of New Proposed
                            Form of Order [Docket No. 711].

         Status:        If not entered prior to the hearing, this matter is going forward on an uncontested
                        basis for purposes of presenting the proposed form of order.

 3.      Debtors’ Motion for Entry of an Order (I) Approving Procedures for Settling Certain De
         Minimis Claims and Causes of Action Brought By or Against the Debtors, and
         (II) Granting Related Relief [Docket No. 689].

         Responses Received:

                   A.       Informal comments from the UCC and one of the Debtors’ insurers.




                                                       3
 KE 65876565
Case 2:19-bk-56885            Doc 732     Filed 01/07/20 Entered 01/07/20 18:05:56              Desc Main
                                         Document      Page 4 of 7



         Related Documents:

                   A.       Notice of Debtors’ Motion for Entry of an Order (I) Approving Procedures
                            for Settling Certain De Minimis Claims and Causes of Action Brought By
                            or Against the Debtors, and (II) Granting Related Relief [Docket No. 690].

                   B.       Certificate of Service of Motion and Notice [Docket No. 696].

                   C.       Certificate of No Objection Regarding Debtors’ Motion for Entry of an
                            Order (I) Approving Procedures for Settling Certain De Minimis Claims
                            and Causes of Action Brought By or Against the Debtors, and (II) Granting
                            Related Relief [Docket No. 707].

         Status:        If not entered prior to the hearing, this matter is going forward on an uncontested
                        basis for purposes of presenting the proposed form of order.

 4.      Application for Entry of an Order Authorizing the Retention and Employment of
         Morrison & Foerster LLP as Counsel to the Official Committee of Unsecured Creditors
         Nunc Pro Tunc to November 7, 2019 [Docket No. 353].

         Responses Received:

                   A.       Informal comments from the U.S. Trustee.

         Related Documents:

                   A.       Notice of Application for Entry of an Order Authorizing the Retention and
                            Employment of Morrison & Foerster LLP as Counsel to the Official
                            Committee of Unsecured Creditors Nunc Pro Tunc to November 7, 2019
                            [Docket No. 354].

                   B.       Certificate of Service of Application and Notice [Docket No. 356].

                   C.       Amended Notice of Application for Entry of an Order Authorizing the
                            Retention and Employment of Morrison & Foerster LLP as Counsel to the
                            Official Committee of Unsecured Creditors Nunc Pro Tunc to
                            November 7, 2019 [Docket No. 392].

                   D.       Certificate of Service of Amended Notice [Docket No. 427].

                   E.       Certificate of No Objection Regarding Application for Entry of an Order
                            Authorizing the Retention and Employment of Morrison & Foerster LLP as
                            Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc
                            to November 7, 2019 [Docket No. 703].

                                   i.   Certificate of Service [Docket No. 720].



                                                       4
 KE 65876565
Case 2:19-bk-56885          Doc 732    Filed 01/07/20 Entered 01/07/20 18:05:56           Desc Main
                                      Document      Page 5 of 7



         Status:        If not entered prior to the hearing, this matter is going forward on an
                        uncontested basis for purposes of presenting the proposed form of order.

  5.     Application for Entry of an Order Authorizing the Official Committee of Unsecured
         Creditors to Retain and Employ Vorys, Sater, Seymour and Pease LLP as Local Counsel
         Nunc Pro Tunc to November 11, 2019 [Docket No. 390].

         Responses Received:

                   A.      Informal comments from the U.S. Trustee.

         Related Documents:

                   A.      Application for Entry of an Order Authorizing the Official Committee of
                           Unsecured Creditors to Retain and Employ Vorys, Sater, Seymour and
                           Pease LLP as Local Counsel Nunc Pro Tunc to November 11, 2019
                           [Docket No. 390].

                   B.      Certificate of Service of Application and Notice [Docket No. 427].

                   C.      Supplemental Declaration of Tiffany Strelow Cobb in Support of
                           Application for Entry of an Order Authorizing the Official Committee of
                           Unsecured Creditors to Retain and Employ Vorys, Sater, Seymour and
                           Pease LLP as Local Counsel Nunc Pro Tunc to November 11, 2019
                           [Docket No. 697].

                   D.      Certificate of No Objection Regarding Application for Entry of an Order
                           Authorizing the Official Committee of Unsecured Creditors to Retain and
                           Employ Vorys, Sater, Seymour and Pease LLP as Local Counsel Nunc Pro
                           Tunc to November 11, 2019 [Docket No. 705].

                                 i.   Certificate of Service [Docket No. 720].

         Status:        If not entered prior to the hearing, this matter is going forward on an
                        uncontested basis for purposes of presenting the proposed form of order.

  6.     Application of the Official Committee of Unsecured Creditors for Entry of an Order
         (A) Authorizing the Retention and Employment of AlixPartners, LLP as its Financial
         Advisor Nunc Pro Tunc to November 11, 2019 [Docket No. 401].

         Responses Received:

                   A.      Informal comments from the U.S. Trustee.

         Related Documents:

                   A.      Notice of Application of the Official Committee of Unsecured Creditors for
                           Entry of an Order (A) Authorizing the Retention and Employment of

                                                    5
 KE 65876565
 Case 2:19-bk-56885             Doc 732    Filed 01/07/20 Entered 01/07/20 18:05:56           Desc Main
                                          Document      Page 6 of 7



                               AlixPartners, LLP as its Financial Advisor Nunc Pro Tunc to November 11,
                               2019 [Docket No. 402].

                       B.      Certificate of Service of Application and Notice [Docket No. 429].

                       C.      Supplemental Declaration of David MacGreevey of AlixPartners, LLP
                               [Docket No. 698].

                       D.      Certificate of No Objection Regarding Application of the Official
                               Committee of Unsecured Creditors for Entry of an Order (A) Authorizing
                               the Retention and Employment of AlixPartners, LLP as its Financial
                               Advisor Nunc Pro Tunc to November 11, 2019 [Docket No. 704].

                                     i.   Certificate of Service [Docket No. 720].

             Status:        If not entered prior to the hearing, this matter is going forward on an
                            uncontested basis for purposes of presenting the proposed form of order.

II.        CONTINUED MATTERS

      7.     Application of the Official Committee of Unsecured Creditors for Entry of an Order
             (A) Authorizing the Retention and Employment of Moelis & Company LLC as Investment
             Banker for the Committee Nunc Pro Tunc to November 11, 2019, (B) Waiving Certain
             Time-Keeping Requirements, and (C) Granting Related Relief [Docket No. 399].

             Responses Received:

                       A.      Informal comments from the Debtors and U.S. Trustee.

             Related Documents:

                       A.      Notice of Application of the Official Committee of Unsecured Creditors for
                               Entry of an Order (A) Authorizing the Retention and Employment of Moelis
                               & Company LLC as Investment Banker for the Committee Nunc Pro Tunc
                               to November 11, 2019, (B) Waiving Certain Time-Keeping Requirements,
                               and (C) Granting Related Relief [Docket No. 400].

                       B.      Certificate of Service of Application and Notice [Docket No. 428].

                       C.      Agreed Order Continuing Hearing on the Application of Official
                               Committee of Unsecured Creditors for Entry of an Order (A) Authorizing
                               the Retention and Employment of Moelis & Company LLC as Investment
                               Banker for the Committee, Nunc Pro Tunc to November 11, 2019,
                               (B) Waiving Certain Time-Keeping Requirements [Docket No. 729].

             Status:        This matter is continued to a hearing scheduled on January 16, 2020, at
                            10:30 a.m. (prevailing Eastern Time).


                                                        6
   KE 65876565
Case 2:19-bk-56885       Doc 732    Filed 01/07/20 Entered 01/07/20 18:05:56        Desc Main
                                   Document      Page 7 of 7



Dated: January 7, 2020
Cincinnati, Ohio

 /s/ Kim Martin Lewis
 Kim Martin Lewis (0043533)                  Nicole L. Greenblatt, P.C. (admitted pro hac vice)
 Alexandra S. Horwitz (0096799)              Mark McKane, P.C. (admitted pro hac vice)
 DINSMORE & SHOHL LLP                        KIRKLAND & ELLIS LLP
 255 East Fifth Street                       KIRKLAND & ELLIS INTERNATIONAL LLP
 Suite 1900                                  601 Lexington Avenue
 Cincinnati, Ohio 45202                      New York, New York 10022
 Telephone:     (513) 977-8200               Telephone:    (212) 446-4800
 Facsimile:     (513) 977-8141               Facsimile:    (212) 446-4900
 Email:         kim.lewis@dinsmore.com       Email:        nicole.greenblatt@kirkland.com
                allie.horwitz@dinsmore.com                 mark.mckane@kirkland.com

 Counsel to the Debtors and Debtors in
                                             - and -
 Possession
                                             Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                             Joseph M. Graham (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone:     (312) 862-2000
                                             Facsimile:     (312) 862-2200
                                             Email:         ross.kwasteniet@kirkland.com
                                                            joe.graham@kirkland.com

                                             Counsel to the Debtors and Debtors in Possession




                                              7
  KE 65876565
